Exhibit 10.3

Tax Reimbursement Arrangement

        Pursuant to Item 601 of Regulation S-K, the following is a written
description of a compensatory arrangement authorized by the Compensation
Committee that is not set forth in any formal document:

          On May 6, 2004, the Compensation Committee authorized the
reimbursement of certain federal taxes of Mr. Perez de la Mesa resulting from
Mr. Perez de la Mesa’s exercise of certain stock options granted to him in 1999
and 2000. The reimbursement is anticipated to total approximately $1,125,000.
This tax liability was created by the Company’s revision to Mr. Perez de la
Mesa’s original employment agreement prior to Mr. Perez de la Mesa’s
commencement of employment with the Company wherein the Company decided to
substitute stock options with a $0.01 exercise price for an equal number of
restricted shares. While the substantive value of this change is insignificant,
the tax consequences resulting from the change were determined to be adverse to
Mr. Perez de la Mesa and beneficial to the Company. Since such change in tax
consequences was not intended, the Compensation Committee authorized the
reimbursement of the net additional tax consequences plus associated interest to
Mr. Perez de la Mesa.
